DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara et al. (US PG Pub 2011/064428).
For claim 1:   Hara et al. teaches a finisher apparatus (see Fig. 1, in Hara et al., the finisher is the sheet tray and reversing system 5,6 or just the reversing system 6 comprising: an actuator (see paragraphs 41-43, motors 48, 49 and controllers 8, 61 therefore shown in Fig. 2) to control a component of the finisher apparatus 6 (see paragraph 43, Figs. 1 and 2, control operation of the inverting apparatus) to perform a finishing operation on a print medium (see paragraphs 40-43, inversion and discharge are both finishing operations performed on an at least once printed print medium); a sensor 7 (see Figs. 1, 2 and paragraph 47, particularly the sensors 58a, 58b, 58c associated with the inverting unit 6) to sense the print medium in a print-medium path in the finisher apparatus 6; and a processor 8, 61 coupled to the actuator 48, 49 and the sensor 7, the processor to execute instructions (paragraph 52, jam program), the instructions to actuate the actuator to eject the print medium from the print-medium path in S3-S9).
For claim 4:  Hara et al. teaches the apparatus of claim 1 and further teaches a plurality of actuators (see Figs. 1 and 2, controllers operating with motors 16, 17, 18, 43, 48, 49 constitute the plurality of actuators) including the actuator (see Figs. 1 and 2, controlled motors 48, 49 being the actuator) to control a plurality of components 2, 3, 5, 6 (see Figs. 1 and 2, any one or more of the components constituting a plurality of components, particularly discharge and inverting units 5, 6 being two units of the finishing apparatus) including the component 6, to perform a plurality of finishing operations (see Figs. 1 and 2, inverting and discharging) on the print medium, the instructions to actuate the plurality of actuators in a sequence to eject the print medium from the print-medium path (see Figs. 1 and 2, routine operation outside of a jamming operation actuators inverting and then discharging in sequence).
For claim 5:  Hara et al. teaches the apparatus of claim 4 wherein the instructions are to determine the sequence based on the performance of the plurality of finishing operation (see Fig. 2, the CPU operates off software constituting the instructions, the software determines the sequence of operations based on what the finishing operations do and also how to operate the various components in case of at least the abnormality that is a jam, see Figs. 3A-5, particularly Figs. 3A, 3B).
	For claim 6:  Hara et al. teaches the apparatus of claim 4 and further teaches a plurality of sensors (see Fig. 1, at least sensors 56, 57, 58a, 58b, 58c) including the sensor 58a, 58b, 58c wherein the instructions are to select the sequence from the plurality of different selectable sequences in response to a signal from the plurality of sensors (see Figs. 3A, 3B, a plurality of S3, S5, S6)
For claim 7:  Hara et al. teaches a printer apparatus (see Fig. 1) comprising a print engine 23 to print on a print medium PA (see Fig. 1) a finisher 5, 6 (see Fig. 1, together inverting device 6 and discharge unit 5 can constitute the finisher) including a plurality of actuators (see Fig. 2, motors 43, 48, 49) to control a plurality of components 5, 6 (see Fig. 1, via the rollers in each finisher component) to perform a finishing operation (see Fig. 1, inverting or discharging and stacking) on the print medium PA and a processor 8, 61 coupled to the finisher 5,6 (see Fig. 2, motor control for both finisher modules 5, 6) to actuate the plurality of actuators 43, 48, 49 to eject the print medium PA in response to a signal from the finisher indicative of a jam of the print medium in the finisher (see Figs. 3A-5, particularly operations of Figs. 3A, 3B).
For claim 10:  Hara et al. teaches the apparatus of claim 7 wherein the instructions are to activate the plurality of actuators to eject the print medium from the finisher (see Figs. 3A-5, operation of components to eject the print medium during a jam, meanwhile routine operation outside of a jam are instructions in the CPU processor that eject the print medium through both finisher 5, 6 resulting in discharge and duplexing).
For claim 11:  Hara et al. teaches the apparatus of claim 8 wherein the instructions are to select the sequence from a plurality of selectable sequences (see Figs. 3A-5, a plurality of sequences are selectable depending on the detection results from various sensors).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8, 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US PG Pub 2011/064428) in view of Terao (US PG Pub 2012/0027428).
For claim 2:  Hara et al. does not teach that the instructions are the further actuator the actuator to position the component to provide user access to the print medium path to allow manual removal of a jammed print medium.  However, Terao teaches provision of a finisher component which is provided to move to a position to provide user access to the print medium path (see Figs. 12A, 12B) to allow manual removal of a jammed print medium 100 (see Fig. 12B).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Hara et al. to adapt the finishing module to be movable to move in a case of a sheet jam as taught by Terao for the purpose of allowing for easier access to the sheet for eliminating a jam.  The combination of Hara et al. and Terao does not teach that the instructions are for the actuator to cause the positioning of the component.  However, this distinction from the prior art can be overcome by automating the manual process.  See MPEP 2144.04 (III) Automating a Manual Process In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old 
For claim 8:  Hara et al. does not teach that the instructions are further to actuator the plurality of actuators to position the plurality of components to provide user access to the finisher.  However, Terao teaches provision of a finisher component which is provided to move to a position to provide user access to the print medium path (see Figs. 12A, 12B) to allow manual removal of a jammed print medium 100 (see Fig. 12B).  to modify the invention of Hara et al. to adapt the each finishing component to be movable to move in a case of a sheet jam as taught by Terao for the purpose of allowing for easier access to the sheet for eliminating a jam.
The combination of Hara et al. and Terao does not teach that the instructions are for the actuators to cause the positioning of the component.  However, this distinction from the prior art can be overcome by automating the manual process.  In the present combination, the actuators are motors and controllers and the manual process of moving the components can be accomplished by connecting a frame element of the component to the motor.  It would have 
For claims 3 and 9:  The combination of Hara et al. and Terao teaches the apparatus of claims 2 and 8 but does not specify that the instructions are to actuate the actuator to position the component to provide user access in response to a signal from the sensor indicative of a failure to eject the print medium.  However, even where the combination does not provide this order of performance, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention to only actuate the actuator for movement of the component after the automatic jam clearing process in the Hara et al. reference (see Fig. 4A) is performed and unsuccessful.  Manually performing the task of removing the jam is taught by the Terao reference facilitated by moving of the printing module.  Actuating fewer components and solving the problem of a jam automatically if possible first can be reasoned from common knowledge in the art.
For claim 12:  The combination of Hara et al. and Terao as applied to claims 2 and 8 above performs the method of claim 12 in routine operation.
For claim 13:  The combination of Hara et al. and Terao teaches the method of claim 12 above and Hara et al. teaches that controlling the actuated component to eject the jammed print medium from the print medium path is performed in response to detecting the jam of the print medium in the finisher apparatus (see Figs. 3A-3B).

For claim 15:  The combination of Hara et al. and Terao teaches the method of claim 14 above and Hara et al. teaches comprising selecting the sequence from a plurality of different sequences according to performance of a plurality of finishing operations at the finisher apparatus (see Figs. 3A-5, the performance of the finishing operations is constituted by the presence of papers at different positions as determined by the sensors, and resulting different branches shown in Figs. 3A-5, particularly Figs. 3A and 3B, the plurality of difference sequences is constituted by the different pathways depending on the satisfaction of the various conditions shown in these figures, while the selection of the sequence is the sequence performed in any given circumstance).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851.  The examiner can normally be reached on M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/             Primary Examiner, Art Unit 2853